DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ashraf et al. (US 2017/0001667 A1).
Regarding claim 1, Ashraf et al. disclose a pair of right and left center rail portions (Fig. 3, 142 and 144 – see Fig. 3 reproduced below) disposed at a central part in a front-rear direction of a vehicle (Fig. 3, 100) and extending in the front-rear direction of the vehicle (Fig. 3 illustrates center rail portions 142/144 at an central part and extending in the front-rear direction); a pair of right and left front rail portions (Fig. 3, 120 and 122 – see Fig. 3 reproduced below) and a pair of right and left rear rail portions (Fig. 3 196A and 196B), the front rail portions being disposed forward of the center rail portions in the front-rear direction of the vehicle (Fig. 3 illustrates the front rail portions 120/122 disposed forward of center rail portions 142/144), the rear rail portions being disposed rearward of the center rail portions in the front-rear direction of the vehicle (Fig. 3 illustrates the rear rail portions 196A/196B disposed rearward of the center rail portions 142/144), and the front rail portions (120/122) and the rear rail portions (196A/196B) each extending in the front-rear direction of the vehicle at a position upward of the center rail portions in an up-down direction of the vehicle (Fig. 3 illustrate the front rail portions 120/122 and the rear rail portions 196A/196B to be in an upward position of center rail portions 142/144); 
[AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    553
    748
    media_image1.png
    Greyscale

a pair of right and left front connecting rail portions (Fig. 3, 138 & 140) and a pair of right and left rear connecting rail portions (Fig. 3, 166 & 168), the front connecting rail portions connecting the center rail portions and the front rail portions (Fig. 3 illustrates 138/140 connecting the rail portions 120/122 to the center portions 142/144), the rear connecting rail portions connecting the center rail portions and the rear rail portions (Fig. 3 illustrates 166/168 connecting the rail portions 196A/196B to the center rail portions 142/144), and the front connecting rail portions and the rear connecting rail portions being inclined upward in the up-down direction of the vehicle from the center rail portions toward the front rail portions and the rear rail portions, respectively, as viewed in a width direction of the vehicle (Fig. 3 illustrates the front connecting rail portions 138/140 and the rear connecting rail portions 166/168 both inclined upward from the center rail portions); first mount portions (Fig. 13, 159 below) that are provided at at least one of a connecting portion (para. [0069] & [0071]) between the center rail portions (Fig. 13, 144/142) and the front connecting rail portions (Fig. 3 illustrates 159 provided between 144/142 and 138/140) and a connecting portion (para. [0069] & [0071]) between the center rail portions (Fig. 13, 142/144) and the rear connecting rail portions (Fig. 3 illustrates 159 provided between 142/144 and 166/168), the first mount portions supporting a vehicle body constituting a cabin (para. [0049] and Fig. 3); and second mount portions (Fig. 3, 146) that are provided at a connecting portion (Fig. 3) between the front rail portions (120/122) and the front connecting rail portions (138/140 – Fig. 3 illustrates 146 between 120 and 138), the second mount portions supporting the vehicle body (para. [0064).

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Luttinen et al. (US 7,370,886 B2) disclose a vehicle lower part structure that includes center rail portions, front rail portions and rear rail portions with mount elements that work to support the vehicle body.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896. The examiner can normally be reached 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612